 

 

 

Case 20-10343-LSS Doc 4915 Filed 05/24/21 Page1of2

Jacksonville, FL, ostetbE D

21 MAY 24 AM IO: S2

CLERK
U.S. BANKRUPTCY COUR:
DISTRICT GF OF] AWARE
Justice Lauri Selber Silverstein
BSA Bankruptcy Case
824 Market Street
6th Floor
Wilmington, DE 19801

Re: my experience the Boy Scouts, and its impact on my life:

Your Honor:

My name ‘iii | am a 76 years old retired law professor emeritus, from Quinnipiac
University school of Law. My experience with the Boy Scouts preceded my law school studies

and teaching by over decades. But that experience has followed me like a dark cloud 1s tine.
Upon graduation , from Temple Law School, I clerked for the emma
E.D.PA., then I counsel ina hospital and ended gaining my graduated studies at Yale University

and finally teaching at Quinnipiac until I retired. I continue teaching students to pass the Bar
examination.

Writing this letter has been one of the most difficult things for me to do ever! Iam experiencing
flash backs and feeling anxious just thinking about what had happened not only to me, but to
other kids while we were at that Summer camp under the care of the Boy Scouts of America. One
late night Land other 9 i ‘

   
   

    

    

    

° mt, guilt and so powerless, that I just wiped off my memories as
these had never happened. I cannot remember exactly how old. was. And my family records are
no longer available since both of my parents are already dead. I have only recently being able to
discuss some of these events, but not fully disclosure, with my wife who is a very sensitive
therapist only after taking with my representative counselor at the AIS.

 

My life went wrong. This experience cost me to turn in on myself and to kept me from being
mvolve in dating when most of my classmates were in doing so. I was so self conscious when
dating was embarrassing and memories of being sexually forced leaded to confusion about my
body , difficulty in building personal relationships, low self esteem, trouble maintaining a
relationship, always looking for real love and care, but being so depressed I couldn’t hold my
marriages. I have been suffering from depression and anxiety since that summer camp. On 1985,
I lost a full year of work going through a major Depressive Disorder, just watching tv, not able to
relate to life, or to my family, or my former wife. I have always feel sexually unfit,
uncomfortable, anxious, with a sense of trauma about my genitalia. I went through therapy for a

 
 

 

 

Case 20-10343-LSS Doc 4915 Filed 05/24/21 Page 2 of 2

year, but I couldn’t talk about this humiliating traumatic experience, I have been taking
antidepressants and anxiolitics for several decades at least since the 1980's. Before that my
depression and anxiety were there, but untreated. Nights were full of nervousness and anxiety.
Emotional trauma has devastated my persona! life, my relationships, my sense ofa whole self,
ending all my relationships in painful divorces. Now Iam happily married to a therapist and
mental health counselor, however, not even with her I was able to disclosed all that I had
witnessed and suffered myself during that sexual assault in that summer camp at the Boy Scouts
of America, until very recently when the AIS contacted me, no body ever knew!

I had always tried to forget about this traumatic experience and what a horrifying sexual initiation
I had feeling inadequate and totally embarrassed, until I was contacted by the counselors at AIS,
that | started to think that the Boy Scouts of America took a precious valued innocent life away,
stealing for ever my precious life! While their duty was by the contrary help kids to get adjusted ,
but they failed in providing supervision and care to those thousands of kids and families who
trusted them. After what happened to me and other children in that summer camp I quit, I never
went back, but the damaged was done and the perpetrators had already taken my dignity.

| appreciate that the counselors from AIS have taken these multiple cases from thousands of kids
who had suffered the same or even more than I have had. I am writing this letter and I am just
having all these flash back memories making me feel very anxious, I am telling my wife and she
wants me to talk about them so I can release all this anxiety and tension, but I cannot do it! It is
so shameful and so undignifying that 1 cannot expose myself to get another major depressive
episode.

Your honor, I am grateful for your time readying my letter,

 

 

 
